Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31-47 and 51-53 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s arguments filed April 2, 2021 are persuasive. The Examiner’s rejections are withdrawn. The Examiner’s updated search confirms that Satake, Tsukasa et al. (US 20020022087 A1) and Morimoto, Masahiro et al. (US 20020192369 A1) remain the closest cited prior art.
Response to Arguments
Applicant’s arguments, pages 7-9, filed April 2, 2021 are persuasive. The Examiner’s rejections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.